2022 IL App (1st) 211085-U
                                              No. 1-21-1085
                                       Order filed August 22, 2022
                                                                                         First Division


 NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except in the
 limited circumstances allowed under Rule 23(e)(1).
 ______________________________________________________________________________
                                                 IN THE
                                  APPELLATE COURT OF ILLINOIS
                                            FIRST DISTRICT
 ______________________________________________________________________________
 THE PEOPLE OF THE STATE OF ILLINOIS,                             )   Appeal from the
                                                                  )   Circuit Court of
           Plaintiff-Appellee,                                    )   Cook County.
                                                                  )
     v.                                                           )   No. 20 CR 02417
                                                                  )
 STANLEY JONES,                                                   )   Honorable
                                                                  )   Vincent M. Gaughan,
           Defendant-Appellant.                                   )   Judge, presiding.



           PRESIDING JUSTICE HYMAN delivered the judgment of the court.
           Justices Pucinski and Walker concurred in the judgment.

                                               ORDER

¶1        Held: We reverse defendant’s conviction for armed habitual criminal where there was
                insufficient corroborating evidence to show that he constructively possessed the
                recovered firearm to establish the crime’s corpus delicti. Under People v. Krankel,
                102 Ill. 2d 181 (1984), the cause is remanded for a preliminary inquiry into
                defendant’s posttrial claim of ineffective assistance of trial counsel contained in the
                presentence investigation report.

¶2        After a bench trial, Stanley Jones was found guilty of one count of armed habitual criminal

(AHC) and one count of possession of a controlled substance (PCS). The trial court imposed
No. 1-21-1085


concurrent terms of 11 and 2 years in prison, respectively. On appeal, Jones challenges his

conviction for AHC, contending that the State failed to prove beyond a reasonable doubt that he

constructively possessed the firearm, so there was insufficient corroborating evidence to prove

corpus delicti. He further seeks remand for a limited hearing under People v. Krankel, 102 Ill. 2d

181 (1984). He does not contest his conviction and sentence for PCS.

¶3     We vacate Jones’s conviction and sentence for AHC because the State failed to present

sufficient evidence to establish corpus delicti of AHC. We also remand for a preliminary Krankel

inquiry, as required by the recent Supreme Court decision in In re Johnathan T., 2022 IL 127222,

which covers the circumstances here as a sufficient trigger of the duty to conduct a preliminary

Krankel inquiry.

¶4                                          Background

¶5     On January 16, 2020, the Chicago police obtained a warrant to search Jones and an

apartment to seize heroin, related paraphernalia, money, records detailing illegal drug transactions,

and documents or evidence showing proof of residency. Later that day, Jones was arrested a block

from the apartment, and the apartment searched. An indictment charged Jones with one count each

of AHC, PCS with intent to deliver, and unlawful use of a weapon by a felon (UUWF).

¶6     Jones filed a motion to quash arrest and suppress evidence, arguing that he was arrested

without an arrest warrant or probable cause. And even if probable cause to arrest existed, the police

violated his fourth amendment rights when they did not transport him “without unnecessary delay”

to a nearby police station but rather first transported him to the target residence of the search

warrant. The trial court held a simultaneous motion hearing and bench trial. Before proceeding

with the hearing, the State nol-prossed the count charging UUWF.



                                                -2-
No. 1-21-1085


¶7     Chicago police officer Angel Collazo testified that he was part of a surveillance team

assigned to execute the search warrant on Jones and an apartment address. Collazo was given a

description of a car belonging to Jones, including its license plate number. He also received a

photograph of Jones. After Collazo testified, he was given a photograph of “defendant.” The trial

court stated, “That will only be—the identification will only be allowed in for the motion.”

¶8     Collazo and his partner, Officer Guillermo Tellez, conducted surveillance in plain clothes

from a covert car about 30 feet from the apartment. Around 3:50 p.m., Collazo saw a car

approaching that matched the description. When it passed, Collazo recognized the driver as Jones,

whom he identified in court. Collazo performed a U-turn and followed Jones until he parked.

Collazo, who had his window down, stopped about 20 to 25 feet from Jones’s car. He heard Jones,

s in his car with the driver’s window down engage in conversation with a woman standing on the

corner. Specifically, he heard Jones say something to the effect of, “[W]hat’s up, baby girl, need

some rocks[?]” Collazo testified that “rocks” is a street term used for crack cocaine. He alerted

enforcement officers, who arrived and arrested Jones.

¶9     Collazo and Tellez drove to a location a few blocks away to meet up with the team to

prepare to execute the search warrant of the apartment. Officer Jason Bala “stated that the

defendant related to him that there was a firearm in the residence and that it was in a bedroom that

was across [from] the bathroom.” Bala added that Jones told him the firearm would be in the

bedroom’s closet in a yellow postal envelope. During redirect examination of Collazo, the trial

court commented, “[T]here’s a lot of hearsay, especially Officer Bala talking to Jones, which

would be admitted in for the motion but not for the case-in-chief at this time.”




                                               -3-
No. 1-21-1085


¶ 10   Based on this information, the officers relocated to the apartment where a sergeant knocked

on the door and announced their office. Jones’s grandmother answered.

¶ 11   Collazo testified that “several individuals” were inside the apartment. An evidence officer

took photographs of the residence. Next, Collazo went to the bedroom across from the washroom,

opened the closet door, and found an unsealed but folded yellow envelope with what felt like a

hard object. He unfolded the envelope, looked inside, and saw a loaded firearm in a holster and a

separate 9-millimeter magazine. “[M]ale clothing and shoes” were in the bedroom. The evidence

officer photographed and recovered the firearm, a semiautomatic 9-millimeter Taurus.

¶ 12   On cross-examination, Collazo agreed that after Jones was placed in custody, driven in an

unmarked car to the apartment and moved to a marked car. Collazo characterized the distance

between the arrest and search locations as “about a block away.”

¶ 13   When shown photographs of the apartment, Collazo agreed they depicted prescription

bottles in the kitchen. He did not know whether the bottles had Jones’s name on them. He agreed

there were photographs of a “female purse” and a “gigantic pile of mail” on the dining room table,

and that none of the mail had Jones’s name. A photograph of the washroom showed a prescription

bottle, but Collazo did not know whether it had Jones’s name on it. Collazo agreed it was “fair to

say” that “they would have been noted in the report had they noticed his name.” Collazo identified

photographs of two bedrooms with beds in them and agreed that nothing in either of those rooms

indicated Jones stayed in them.

¶ 14   Collazo also identified a photograph of the “bedroom” in which he found the firearm. He

agreed there was no bed, the photograph did not depict the closet, and papers depicted in the




                                              -4-
No. 1-21-1085


photograph were not linked to Jones in any way. Although he saw male clothing in some of the

bags in that bedroom, he did not think photographs were taken of the clothing.

¶ 15   Chicago police officer Noel Esquivel testified that he was an enforcement officer and

evidence recovery officer for the case. Before executing the search warrant, he attended a briefing

with the rest of his team, during which he learned of Jones, the target of the search warrant, and

viewed a photograph of him. He was also given the target address and a description of a car Jones

might be driving.

¶ 16   About 3:53 p.m., Esquivel was in an unmarked squad car with his partner, Officer Bala,

when he received information from surveillance officers that Jones was driving in the area.

According to the surveillance officers, Jones had parked at a nearby intersection where he yelled

out to a woman on the sidewalk, “[W]hat’s up baby, do you need any rocks, do you need some

rocks?” In response, Esquivel and Bala drove to where Jones had parked. In court, Esquivel

identified Jones as the person in the driver’s seat.

¶ 17   The police ordered Jones to get out and placed him in custody for soliciting unlawful

business. Police searched Jones’s person and car. The police recovered $1,232 on him and a digital

scale from the car. Esquivel placed Jones in the back of his unmarked squad car, and Sergeant Ed

Escalante read him his Miranda rights in Esquivel’s presence. At that point, “Jones stated that the

grandma and the sister was [sic] at home; that he didn’t want them to get alerted. You know, I have

a pole in my bedroom, which is directly across from the washroom and it’s in the closet.”

According to Esquivel, “pole” means a handgun in street terminology for a handgun. Esquivel did

not recall Jones indicating what type of packaging the handgun. The parties stipulated “that Officer




                                                 -5-
No. 1-21-1085


Esquivel learned that the defendant possessed a firearm in his bedroom room [sic] after the

defendant was arrested for soliciting unlawful business and after he was given Miranda warnings.”

¶ 18    Jones said that he had “keys to the building or the apartment,” which Esquivel recovered

from him. Before going to the apartment, the team gathered for a quick briefing on Jones’s

statement made in the presence of Esquivel, Escalante, and Bala. They transported Jones to the

apartment in a marked car.

¶ 19    After the team entered the building, Escalante knocked on the target apartment’s door. The

grandmother answered. Escalante informed her of the search warrant for the apartment. Esquivel

took photographs, and a systematic search was conducted. Esquivel recovered a loaded 9-

millimeter semiautomatic handgun, a holster, and an extra magazine from a closet in a bedroom

across from the washroom. He inventoried the items, which had been inside a yellow envelope.

The keys recovered from Jones locked and unlocked the rear entrances to the building and the

apartment.

¶ 20    After the search, police took Jones to the station. During processing, Esquivel saw that

Jones wore more than one layer of pants. When Esquivel took Jones’s outer pants off, a bag

containing 17 Ziploc baggies of suspect crack cocaine fell to the ground. The baggies were sent to

the Illinois State Police for testing.

¶ 21    On cross-examination, Esquivel identified the search warrant and complaint for a search

warrant, and both were admitted into evidence “for the motion but not for the trial.” Esquivel

clarified that he was standing outside the unmarked squad car when Jones spoke about the “pole.”

After being shown photographs of the firearm, Esquivel agreed that there were no photographs “of

the closet with this package before it was opened.”



                                               -6-
No. 1-21-1085


¶ 22   The parties stipulated that, if called as a witness, an expert in forensic drug chemistry would

have testified that 14 of the 17 baggies tested positive for 1.1 grams of cocaine. In addition, the

State entered into evidence certified copies of convictions for UUWF from 2007 and 2009.

¶ 23   Jones moved for a directed finding, which the trial court denied.

¶ 24   Valerie Jones, Jones’s mother, testified that she was familiar with the apartment. Her

mother, Anna Smith, lived in the apartment. When asked if anyone else lived there, she said,

“Alexis Johnson, Taquita Jones, Stanley Jones, Sr., Calvin Nichols. And I don’t know Alexis, my

sister’s boyfriend’s name. And Larry Williams stay[s] there sometimes.” When shown a

photograph of the bedroom where the firearm was recovered, she identified it as “my mother’s

middle junk room, storage room,” and not anyone’s bedroom.

¶ 25   On cross-examination, she agreed the multiple people who lived in the apartment might

have had items in the junk room. When asked whether Jones might have had items in that room,

she said, “Not to my knowledge. My son wasn’t there.” She acknowledged, however, that

“[a]nything is possible.” When asked whether she did not want to see anything bad happen to her

son, Jones responded:

                “Well, you know what, ma’am? I’m not the kind of mother that—you know, I don’t

       hold up for my children. I have three children. You know, quite naturally, any mother don’t

       want anything to happen to their child. But I feel like this. You know, whatever goes, you

       know, you have to deal with it. I’m not going to sit here and lie for him. I’m not going to

       uphold him. Because guess what. At the end of the day, if I lie, you all find out I lied; I got

       to go to jail. I got a 14-year-old, and I got a business to run. No, I don’t lie for my son. No,




                                                -7-
No. 1-21-1085


       I don’t want anything to happen to him because I pray for him daily. But I’m not going to

       lie for him, no.”

¶ 26   Following arguments, the trial court denied the motion to quash arrest and suppress

evidence. The court also found Jones guilty of AHC and the lesser-included offense of PCS.

¶ 27   Jones filed a motion for reconsideration or, in the alternative, a new trial, which the trial

court denied. After the court announced its decision, Jones interjected, “Excuse me, Judge, your

Honor.” The court told Jones to consult with his attorneys before speaking as any statements he

made could be used against him. When Jones interjected again, stating he had a right to speak, the

court cut him off.

¶ 28   At sentencing, the State highlighted Jones’s past convictions in aggravation. In mitigation,

defense counsel presented a character letter from an Illinois state representative and argued that

Jones was a model prisoner who worked sanitation and maintenance in prison. Counsel also noted

Jones’s work history, church activity, involvement as a parent, and health issues.

¶ 29   Jones made a lengthy statement in allocution. Among other things, he thanked the court for

the opportunity to see his family, acknowledged that he had done “stupid” things, and asserted he

was in his 30s and had learned from his mistakes. Jones denied making the statement the police

attributed to him. He stated he wished he could confront the “John Doe” who served as an

informant for the search warrant and noted that no heroin was recovered, despite John Doe’s

allegation that Jones sold him heroin. Jones asserted that he and his mother had health issues,

highlighted his love for his family, and questioned the sentencing scheme for AHC compared to

other crimes, especially those involving the discharge of a firearm.




                                               -8-
No. 1-21-1085


¶ 30   The presentence investigation (PSI) report included the following paragraph under the

heading “Defendant’s Version of the Offense”:

                “[Defendant] was asked to discuss what happened on the day he was arrested, and

       he stated, ‘I did not live at the residence. I was not at the residence. I did not have

       knowledge of a gun. I never gave a statement to the police regarding a gun. I never had

       keys in my possession of this residence. I asked my lawyer to challenge the search warrant,

       and he did not challenge the search warrant. I have mail from the Chicago Police

       Department headquarters with a different address and not the address of the search warrant.

       I have a state I.D. also proving my actual address. It does not have anything to do with [the]

       address on the search warrant. My fiancé was going to take the stand to tell the court my

       actual address. We lived together since August or September 2019, and this address is not

       the one on the search warrant. My fiancé was not put on the stand.”

¶ 31   The court imposed concurrent prison terms of 11 years for AHC and 2 years for PCS. In

announcing the sentence, the court said it considered the PSI report, the statutory factors in

aggravation and mitigation, non-statutory factors in mitigation, and Jones’s statement in

allocution. The court acknowledged family support, yet, could not “close [its] eyes to you not

accepting responsibility for these actions.” The court denied Jones’s motion to reconsider sentence.

¶ 32                                         Analysis

¶ 33   On appeal, Jones first challenges the sufficiency of the evidence to sustain his conviction

for AHC. He argues that the State’s evidence did not prove the corpus delicti of AHC, and his

conviction cannot be sustained under a theory of constructive possession of the firearm.




                                               -9-
No. 1-21-1085


¶ 34   When reviewing the sufficiency of the evidence, the relevant inquiry asks whether, after

viewing the evidence in the light most favorable to the prosecution, any rational trier of fact could

have found the essential elements of the crime beyond a reasonable doubt. Jackson v. Virginia,

443 U.S. 307, 318-19 (1979). Reversal is justified only where the evidence is “so unsatisfactory,

improbable or implausible” that it raises a reasonable doubt about the defendant’s guilt. People v.

Slim, 127 Ill. 2d 302, 307 (1989).

¶ 35   Under Illinois law, the State must prove two distinct propositions beyond a reasonable

doubt: (1) a crime occurred, that is, the corpus delicti, and (2) the person charged committed the

crime. People v. Sargent, 239 Ill. 2d 166, 183 (2010). While a defendant’s confession may be

integral to proving the corpus delicti, proof of the corpus delicti may not rest exclusively on a

defendant’s extrajudicial confession, admission, or other statement. Id. Instead, “Where a

defendant’s confession is part of the proof of the corpus delicti, the prosecution must also adduce

corroborating evidence independent of the defendant’s own statement.” Id. The independent

corroborating evidence must tend to show the commission of a crime but need not be so strong

that it alone proves the commission of the charged offense beyond a reasonable doubt. People v.

Lara, 2012 IL 112370, ¶ 18. A conviction based on a confession must be sufficiently corroborated.

Sargent, 239 Ill. 2d at 183. Stated differently, “the evidence to convict a defendant cannot be

sufficient unless there is proof of corpus delicti beyond a reasonable doubt.” People v. Walker,

2020 IL App (1st) 162305, ¶ 24.

¶ 36                                        AHC Claim

¶ 37   To sustain the conviction of AHC, the State was required to prove beyond a reasonable

doubt that Jones possessed a firearm and had been twice convicted of certain offenses. 720 ILCS



                                               - 10 -
No. 1-21-1085


5/24-1.7(a) (West 2020). Jones does not dispute the existence of qualifying convictions. So, the

relevant inquiry is whether the State proved he possessed a firearm. Since he was not found in

actual possession of the firearm, the State had to present corroborating evidence that he

constructively possessed it. Walker, 2020 IL App (1st) 162305, ¶ 20. To establish constructive

possession, the State must prove that Jones had knowledge of the firearm’s presence and exercised

immediate and exclusive control over the area where it was found. Id.

¶ 38   We find the State failed to show sufficient corroborating evidence, independent of Jones’s

statement, tending to prove constructive possession.

¶ 39   For constructive possession, control requires showing that the defendant had the intent and

capability to maintain control and dominion over contraband, even without personal present

dominion over it. People v. Spencer, 2012 IL App (1st) 102094, ¶ 17. Proof of control of premises

where contraband is found, in turn, creates an inference of knowledge and possession. People v.

Jackson, 2019 IL App (1st) 161745, ¶ 27. When a residence, evidence of habitation demonstrates

control to establish constructive possession. Id.; cf. People v. Lawton, 253 Ill. App. 3d 144, 147-

48 (1993) (where premises not being used primarily as residence, proof of residency has little

relevance to issue of control).

¶ 40   Here, the apartment was a residence, not a “stash house.” Several individuals, including

Jones’s grandmother, were present when the police executed the search warrant. Jones’s mother

testified that six or seven people lived in the apartment. Additionally, the photographs of the

apartment entered into evidence show food, dishes, and prescription bottles on the kitchen table;

pots and pans on the stove; drinks, a purse, and mail on the dining room table; a shower chair in

the washroom tub; televisions in two rooms; beds in two of the three bedrooms; and personal items



                                              - 11 -
No. 1-21-1085


in all the rooms. As a residence, proof of Jones’s residency, in the form of items like rent receipts,

utility bills, and clothing in closets, would show control. Lawton, 253 Ill. App. 3d at 147.

¶ 41   The only evidence of Jones’s residency and control, beyond his statement to Esquivel

referencing “my bedroom,” was his possessing keys to the apartment building and the apartment.

Still, mere possession of keys is insufficient proof of constructive possession. People v. Fernandez,

2016 IL App (1st) 141667, ¶ 21; People v. Orta, 361 Ill. App. 3d 342, 349 (2005). The State

presented no mail, identification cards, or other proof of residency. In addition, although Collazo

testified that he saw male clothing in the bedroom, Jones’s mother testified that three men other

than Jones lived there and one additional man stayed sometimes. For these reasons, we do not find

that the presence of male clothing indicative of Jones’s residency and control.

¶ 42   We conclude that, viewed in the light most favorable to the prosecution, insufficient

corroborating evidence exists to show Jones constructively possessed the firearm. See Walker,

2020 IL App (1st) 162305, ¶ 25.

¶ 43   In reaching this conclusion, we considered the State’s argument that “the recovery of the

gun from the precise location that Jones had just described” corroborates Jones’s statement for

purposes of corpus delicti. In support, the State cites Spencer, 2012 IL App (1st) 102094,

and People v. Hannah, 2013 IL App (1st) 111660. These cases do not persuade us.

¶ 44   In Spencer, the defendant was convicted of unlawful use of a weapon (UUW) after officers

executed a search warrant naming both the defendant and a single-family home. Spencer, 2012 IL

App (1st) 102094, ¶¶ 1-2. In one of the three bedrooms, officers recovered three live rounds of

ammunition on a dresser along with about $9000 in cash. Id. ¶ 4. In the “closet area,” the police

recovered men’s clothes and “several other items indicating that the defendant lived in the house,”



                                                - 12 -
No. 1-21-1085


including “(1) a [three-month-old] letter from the circuit court of Cook County probation

department, which was addressed to defendant at that house, (2) the defendant’s Illinois

identification card bearing the same address, (3) two photographs of the defendant and other men,

and (4) a set of keys that opened the outer door of the house.” Id. After recovering the items, an

officer placed the defendant into custody and read him his Miranda rights. Id. The defendant

stated, “[I]f you had my kind of money, you’d have a gun, too.” Id. As the police searched the

kitchen, an officer knelt on top of the kitchen counter, reached above the kitchen cabinet, and

retrieved a loaded handgun and a bag of ammunition. Id. ¶ 5.

¶ 45   On appeal, the defendant challenged the sufficiency of the evidence. Id. ¶ 15. After

reviewing the evidence showing that the defendant lived in the home, we held that a rational trier

of fact could have found the defendant constructively possessed the handgun and ammunition. Id.

¶ 18. We rejected the defendant’s argument that consideration of his statement regarding the need

for a gun violated the corpus delicti rule. Id. ¶ 22. We stated that the recovery of the handgun from

above the kitchen cabinet constituted sufficient evidence to corroborate his statement and

concluded that “[b]ased on all of the above considerations,” the evidence was served to prove the

defendant’s guilt of UUW beyond a reasonable doubt. Id.

¶ 46   In Hannah, the defendant was convicted of UUWF after a search based on a

warrant. Hannah, 2013 IL App (1st) 111660, ¶¶ 1, 3. The warrant was issued after a confidential

informant told the police he had purchased cocaine from a woman named “Angela” who lived

there. Id. ¶ 3. The defendant was not named in the warrant, but the police found him, a woman

named Angelica, and a young child sitting on the bed in the apartment’s sole bedroom. Id. at ¶ 11.

After the defendant and Angelica were detained, handcuffed, and moved to another room, officers



                                               - 13 -
No. 1-21-1085


searched the bedroom and recovered a handgun hidden “between the mattresses on the

bed.” Id. The defendant told one of the officers that he owned the handgun. Id.

¶ 47    On appeal, the defendant contended, among other things, that the State failed to prove the

corpus delicti of UUWF. Id. ¶ 21. This court found the handgun immediately accessible to the

defendant when the police executed the warrant because he was sitting on the bed where the

handgun was hidden, which “suggest[ed] that he had immediate control over the area.” (Emphasis

in original.) Id. ¶ 29. We concluded that the recovery of the handgun, when considered together

with its location and the defendant’s corroborating statement, established the corpus delicti of the

offense. Id. ¶ 31.

¶ 48    In both Spencer and Hannah, this court concluded that the recovery of the firearm

corroborated the defendant’s incriminating statement. Spencer, 2012 IL App (1st) 102094, ¶ 22;

Hannah, 2013 IL App (1st) 111660, ¶ 29. In both cases, this conclusion came in conjunction with

a finding that the defendant exercised control over the area where police found the firearm. The

State has not identified, and we have not located in our research, any case holding that the recovery

of a firearm is sufficient to corroborate a defendant’s incriminating statement absent a finding of

control.

¶ 49    As discussed, the trial evidence does not support a finding of control. In contrast to Spencer,

police recovered no personal items connecting Jones to the residence, and, unlike in Hannah, the

firearm was not immediately accessible to Jones. Moreover, while Jones’s statement described a

specific location, that information speaks to knowledge of the firearm, not to control of the area.

Constructive possession requires evidence of both knowledge and control. See Walker, 2020 IL

App (1st) 162305, ¶ 20.



                                                - 14 -
No. 1-21-1085


¶ 50   Given the facts, we reject the State’s argument that the recovery of the firearm from the

closet sufficiently corroborated Jones’s incriminating statement in compliance with the corpus

delicti rule. Thus, we reverse his conviction for AHC.

¶ 51                             Ineffective Assistance of Counsel

¶ 52   Jones asks that we remand for a preliminary inquiry under Krankel, 102 Ill. 2d at 181, as

the trial court did not conduct a factual inquiry into the pro se posttrial allegation of ineffective

assistance of counsel that was included in his PSI report.

¶ 53   When a pro se defendant brings a claim of ineffectiveness to the trial court’s attention, the

court should conduct a preliminary inquiry, during which it briefly discusses the allegations with

the defendant, inquires with trial counsel about the facts and circumstances surrounding the

allegations, and considers its knowledge of defense counsel’s performance at trial. People v. Jolly,

2014 IL 117142, ¶ 30. If the court determines at the preliminary inquiry that the defendant’s claim

lacks merit or pertains to matters of trial strategy, it may deny the claim. People v. Roddis, 2020

IL 124352, ¶ 35. But, if the allegations show possible neglect of the case, new counsel should be

appointed at a hearing on the claim. Id. ¶¶ 35-36.

¶ 54   For a preliminary Krankel inquiry, a defendant need only bring the claim to the trial court’s

attention orally or through a letter or note. People v. Ayres, 2017 IL 120071, ¶ 11. “No factual

specificity is required; indeed, the point of the preliminary Krankel inquiry is to develop that

factual specificity to determine whether the claim is sufficient to show possible neglect of the case,

thus warranting the appointment of new counsel to independently present the ineffectiveness

claim.” (Emphasis in original.) People v. Downing, 2019 IL App (1st) 170329, ¶ 55. Whether a




                                                - 15 -
No. 1-21-1085


defendant’s allegations suffice to trigger the duty to conduct a preliminary Krankel inquiry

presents a question of law subject to de novo review. People v. Taylor, 237 Ill. 2d 68, 75-76 (2010).

¶ 55    Jones’s PSI report included this paragraph under the heading “Defendant’s Version of the

Offense”:

                “[Defendant] was asked to discuss what happened on the day he was arrested, and

        he stated, ‘I did not live at the residence. I was not at the residence. I did not have

        knowledge of a gun. I never gave a statement to the police regarding a gun. I never had

        keys in my possession of this residence. I asked my lawyer to challenge the search warrant,

        and he did not challenge the search warrant. I have mail from the Chicago Police

        Department headquarters with a different address and not the address of the search warrant.

        I have a state I.D. also proving my actual address. It does not have anything to do with [the]

        address on the search warrant. My fiancé was going to take the stand to tell the court my

        actual address. We lived together since August or September 2019, and this address is not

        the one on the search warrant. My fiancé was not put on the stand.”

¶ 56    Jones argues that the paragraph raised at least two allegations of ineffective assistance: (i)

counsel’s failure to call a witness and present evidence supporting his defense that he did not live

at the apartment; and (ii) counsel’s failure to challenge the validity of the search warrant. Jones

asserts that having made these allegations in the PSI report, he was entitled to a preliminary

Krankel inquiry. The State responds that the trial court had no basis for conducting an inquiry;

Jones did not make an oral allegation of ineffective assistance or raise the issue in a pro se posttrial

motion, but rather, “only his PSI contained his claims that counsel had been ineffective.”




                                                 - 16 -
No. 1-21-1085


¶ 57   Our supreme court’s recent decision in In re Johnathan T., 2022 IL 127222, resolves the

issue. After the respondent was adjudicated a delinquent minor, the trial court directed the

probation department to prepare a social investigation report (SIR) and ordered the respondent to

undergo a sex offender evaluation. Id. ¶ 7. During the evaluation, respondent was asked “what

kind of job” his lawyer was doing, responding, “We don’t talk. I’m never prepared for the stand.

He does not answer calls.” Id. The evaluation, which included the respondent’s answer to the

evaluator, and the SIR were filed and reviewed by the trial court before the dispositional hearing.

Id. Following that hearing, the court sentenced the respondent to the Department of Juvenile

Justice for an intermediate period not to exceed his 21st birthday. Id. ¶ 9. This court affirmed. In

re Johnathan T., 2021 IL App (5th) 200247.

¶ 58   On appeal, our supreme court recently addressed whether the trial court erred by failing to

conduct a preliminary Krankel inquiry in Johnathan T., 2022 IL 127222. As an initial matter, the

supreme court observed that in a juvenile delinquency proceeding, instead of a PSI report, the

relevant statute required the probation department to prepare a SIR and, in cases involving sex

offenses, a sex offender evaluation as part of the social investigation. Id. ¶ 48. Our supreme court

acknowledged that the focus of these reports and evaluations did not specifically include screening

for claims of ineffective assistance of counsel. Id. Nevertheless, because a defendant need only

bring a claim of ineffectiveness to the attention of the trial court, “claims of ineffective assistance

of counsel can be found in the sex offender evaluation.” Id.

¶ 59   Significantly, the opinion added, “We find analogous the PSI required in adult criminal

proceedings,” where, though the focus does not specifically include screening for ineffectiveness

claims, courts find the PSI report enough to provoke a Krankel inquiry. Id. ¶ 49. The court cited



                                                - 17 -
No. 1-21-1085


with favor People v. Craig, 2020 IL App (2d) 170679, ¶ 18, and People v. Sherman, 2020 IL App

(1st) 172162, ¶¶ 42-44. Id. ¶ 50. In Craig, this court held that defendant’s claim of ineffectiveness

appearing in the PSI report initiated a Krankel inquiry. Craig, 2020 IL App (2d) 170679, ¶ 18.

Similarly, in Sherman, the “defendant’s ineffectiveness claim in a PSI, intended to be read by the

trial court, triggered a Krankel inquiry.” Sherman, 2020 IL App (1st) 172162, ¶ 45. Our supreme

court concluded in Johnathan T. that a preliminary Krankel inquiry was warranted where the

respondent had made his statements to a court employee for inclusion in the SIR and evaluation

reports, and the record made clear that the court read those reports. Johnathan T., 2022 IL 127222,

¶¶ 51, 54.

¶ 60   As in Johnathan T., Craig, and Sherman, Jones has raised a clear claim of ineffective

assistance of trial counsel in a report “prepared specifically for the court” (Craig, 2020 IL App

(2d) 170679, ¶ 18) and which the trial court was “expected to consider” (Sherman, 2020 IL App

(1st) 172162, ¶ 45) and did consider. Thus, we find that Jones’s allegations activated the trial

court’s duty to conduct a preliminary Krankel inquiry. We remand the cause for the limited purpose

of allowing the trial court to inquire into the factual basis of Jones’s ineffectiveness claim for

failing to challenge the search warrant. See Craig, 2020 IL App (2d) 170679, ¶ 21. In light of the

reversal of Jones’s conviction for AHC, an inquiry into Jones’s allegation of ineffectiveness based

on counsel’s failure to present evidence that he did not live at the apartment is unnecessary.

¶ 61   Reversed and remanded.




                                               - 18 -